                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 LA’MONT WALKER,

                              Plaintiff,
        v.
                                                                  OPINION and ORDER
 BURTON COX, SONYA ANDERSON,
 ANGELA MCLEAN, KELSEY LUND, BETH EDGE,                                15-cv-293-jdp
 MICHAEL SHERMAN, GARY BOUGHTON, and
 JOLINDA WATERMAN,

                              Defendants.


       Plaintiff La’Mont Walker is proceeding in this case on claims that prison officials at the

Wisconsin Secure Program Facility failed to provide him with treatment for a bacterial

infection and ongoing digestive problems, subjected him to unsanitary conditions that plaintiff

believes caused the infection, and failed to provide him with adequate nutrition in light of his

stomach problems. Before the court are the parties’ cross motions for summary judgment.

Dkt. 84 and Dkt. 97. Because no reasonable jury could conclude from the evidence in the

record that any of the defendants violated Walker’s Eighth Amendment rights, I am denying

Walker’s motion and granting defendants’ motion.



                                    UNDISPUTED FACTS

       The following facts are drawn from the parties’ summary judgment materials, and are

undisputed unless noted otherwise.

A. The parties

       At all times relevant to this case, Walker was confined at Wisconsin Secure Program

Facility (WSPF). All defendants worked at WSPF during the relevant time period: Burton Cox
was a physician; Jolinda Waterman was the health services manager; Sonya Anderson, Beth

Edge, Kelsey Lund, and Angela McLean were nurses; Michael Sherman was a correctional

sergeant; and Gary Boughton was the warden.

B. Medical treatment for Walker’s H. pylori infection, digestive problems, and reflux

       Sometime in 2011 after he was transferred to WSPF, Walker started experiencing

severe stomach pain, vomiting, and other digestive problems. (The record does not include

information about any treatment Walker sought or received for his stomach problems between

2011 and 2014. Defendant Lund saw Walker once during 2013 when she conducted an EKG

test on him.)

       1. 2014 interactions with McLean, Anderson, and Cox

       In October 2014, Walker attempted to talk with defendant McLean about his stomach

problems while she was conducting wellness checks on Walker’s unit. McLean did not respond

to Walker right away, so Walker began yelling. McLean was aware at the time that Walker had

been experiencing ongoing stomach problems. Under prison policy, inmates are supposed to

submit health service requests to obtain medical treatment for non-emergencies. McLean

approached Walker’s cell and told him to submit a health service request about his stomach

pain. (Walker says that McLean was hostile and angry and told him that he did not need

immediate medical attention because he was “standing [and] breathing.” McLean denies saying

this to Walker.) McLean then continued performing wellness checks on other inmates. Walker

submitted a health service request and was seen by a doctor a few days later.

       Approximately one week after his interaction with McLean, Walker called to defendant

Anderson while she was conducting wellness checks on the unit. Walker asked Anderson why

she was not checking on his medical problems. Anderson told Walker to submit a health service


                                              2
request. (Walker says that Anderson also said, “Don’t cry to me. You’re not at the Hilton

Hotel.” Anderson denies saying this to Walker.)

       In December 2014, Walker saw defendant Dr. Cox with complaints of pain in the

epigastric region of his stomach, which is just below the breastbone. Cox suspected that Walker

may be infected with helicobacter pylori (H. pylori), which is a common type of bacteria that

infects the stomach. H. pylori may be passed from person to person through direct contact

with saliva, vomit, or fecal matter, and may also be spread through contaminated food or water.

H. pylori can be treated with antibiotics, but most people who have H. pylori in their bodies

do not develop any symptoms from it. H. pylori can cause peptic ulcers and associated

symptoms, including an ache or burning pain in the abdomen, nausea, loss of appetite, frequent

burping, bloating, unintentional weight loss, and abdominal pain that is worse when the

stomach is empty. Because Walker was experiencing some of these symptoms, Cox ordered an

H. pylori blood-screen.

       Walker tested positive for H. pylori. Doctors usually treat H. pylori with two varieties

of antibiotics at once to prevent the bacteria from developing a resistance to one particular

antibiotic. Doctors also generally prescribe an acid-suppressing drug, to help the stomach lining

heal, such as a proton pump inhibitor, histamine blocker, or bismuth subsalicylate (Pepto-

Bismol). Cox prescribed two antibiotics for Walker, Clarithromycin and Amoxicillin, and a

proton pump inhibitor, omeprazole. Cox also sent Walker information about the H. pylori

infection and the medications he was prescribing.

       On December 23, 2014, Walker wrote to Cox that his medications were making him

sick and causing abdominal pain. Cox responded that Walker’s symptoms were likely side

effects of the antibiotic Clarithromycin and he told Walker to take the medication with food.


                                               3
Cox encouraged Walker to “Stick it out – it’ll get better.” On January 5, Cox directed health

services staff to obtain a stool sample from Walker two weeks after he finished his omeprazole

to determine whether the antibiotic treatment was successful.

       2. 2015 interactions with Cox, Sherman, and Edge

       On January 12, 2015, Cox increased Walker’s prescription for omeprazole, prescribed

Carafate, a medication used to treat and prevent ulcers, and ordered Pepto-Bismol for Walker’s

upset stomach. Cox scheduled a follow up for two weeks. According to Walker, he did not take

all of the medications Cox ordered because the medications were making him feel worse.

       On January 22, Walker saw Cox for a follow-up appointment. Walker was still having

epigastric pain despite having received the full treatment for peptic ulcer disease. Walker told

Cox that he was occasionally regurgitating his meals. Cox thought Walker might have a

stomach ulcer or gastroesophageal reflux disease (GERD), so Cox ordered an ultrasound and

an esophagogastroduodenoscopy (EGD) test to examine the lining of Walker’s esophagus. Cox

changed Walker’s order for Pepto-Bismol tablets to Gaviscon tablets to treat possible GERD,

and ordered a complete metabolic lab draw to check Walker’s kidneys, liver, electrolytes, and

inflammation markers.

       The lab and the ultrasound results were normal. The ultrasound showed “unremarkable

sonographic evaluation of the visualized right upper quadrant” and the lab results showed no

evidence of anemia, gastrointestinal bleeding, or impaired kidney, liver, or pancreas function.

Walker continued to complain of occasional nausea and vomiting after meals so, on February

9, Cox discontinued the prescription for Carafate and ordered that Walker continue taking

omeprazole. On February 22, Walker submitted health service request complaining about




                                               4
vomiting and pain in his abdominal area. Cox responded that Walker had a surgical consult

scheduled.

       On February 25, Walker was seen offsite by Dr. James Yurcek, a specialist in general

surgery, to determine whether an EGD was appropriate. Yurcek concluded that an EGD would

be appropriate, so Cox requested that the EGD be scheduled. In the interim, Cox responded

to several health service requests Walker filed by modifying Walker’s medications.

       The EGD was performed on April 1, 2015. The EGD showed features of chronic reflux

without “active inflammation” and “chronic superficial gastritis.” Biopsy specimens were

negative for H. pylori. Dr. Yurcek sent a note back to WSPF’s health services unit stating that

the EGD showed “no ulcers” and “no gastritis” and that Walker had been “biopsied to evaluate

for microscopic disease.” Dkt. 100-2 at 18. Cox ordered that Walker see Yurcek for a follow-

up.

       A couple of days later, on April 4, Walker was having difficulty eating and began

vomiting his food. According to Walker, he pushed his cell intercom button and told defendant

Sherman, a sergeant, that he was vomiting food and that his stomach hurt. Sherman responded

that he would tell health services. Walker says that a few seconds later, a correctional officer

came to Walker’s cell to ask about his medical problem. Walker told the officer that he was

vomiting blood and that his stomach hurt. The officer said “okay” and then left. According to

Sherman, there is no record of Walker calling him on the intercom to complain on April 4, but

if he had done so, Sherman would have asked an officer to assess Walker. If there was no

emergency, Sherman would have told Walker to file a health service request. Walker did file a

health service request on April 4 regarding his stomach pain.




                                               5
       On April 8, 2015, Walker was seen offsite by Dr. Yurcek. Yurcek diagnosed Walker

with chronic gastritis and chronic reflux, but stated that “these results are unlikely to explain

ongoing abdominal pain.” Yurcek recommended an ultrasound to check Walker’s gallbladder,

and if that was negative, Yurcek recommended a hepatobiliary (HIDA) scan to check for

problems in the liver, gallbladder, and bile ducts. Because the January 2015 ultrasound had not

shown gallbladder stones, Cox ordered the HIDA scan. Also on April 8, Cox changed Walker’s

order for Maalox to Mintox Plus tablets to see if it would work any better for him.

       On April 10, Walker saw defendant Waterman with complaints of stomach pain,

ineffective medication, and vomiting with blood. Waterman believed that Walker was suffering

from GERD and perhaps a recreational injury. She told him it was important to take

omeprazole, but Walker said that he was not taking it because it made him sick.

       On April 15, Walker submitted a health service request complaining about pain and a

burning sensation in the navel area of his stomach. Cox responded that he had ordered a HIDA

scan to check Walker’s gallbladder function, and that his EGD, abdominal ultrasound, and

labs were “all ok.” Cox instructed Walker to continue taking omeprazole in the meantime. Cox

then checked with health services staff about whether the HIDA scan had been scheduled for

Walker.

       On April 23, Cox met with Walker again. Cox noted that until the HIDA scan was

performed, he would give Walker the maximum omeprazole with Ranitidine medication

therapy for GERD and gastritis. Cox also noted that if the HIDA scan was negative, then

through “diagnosis by exclusion,” Walker may have “functional/abdominal pain,” meaning an

ongoing presence of abdominal pain for which there is no known medical explanation. Cox

suggested that low-dose antidepressants could be helpful for this, but he did not prescribe


                                               6
antidepressants at that time. Walker received the HIDA scan on May 12. The report noted a

normal functioning gallbladder.

       On May 16, Walker submitted a health service request complaining that his stomach

hurt and felt like it was burning. Cox ordered that Walker’s prescription for omeprazole be

changed to Pantoprazole to see if a different proton pump inhibitor would help. On May 25,

Walker complained again about stomach pain. Cox responded, stating that Walker was on the

maximum medications and that the EGD and biopsy findings did not explain his reported

symptoms. Cox told Walker to let him know if the Pantoprazole was no better than omeprazole

had been because there was one more medication that he could try. Walker submitted another

health service request on May 31, stating that he was “constantly regurgitating” his food and

having “gnawing pain” in his stomach due to irritation from the “chronic inflammation and

chronic gastritis.” Cox responded on June 1, stating that Walker’s H. pylori was gone, the EGD

showed that there was no “active inflammation” in his esophagus, and the biopsy results did

not explain his ongoing abdominal pain. (Cox left WSPF in July 2015 and has not treated

Walker since then.)

       On August 8, Walker submitted a health service request complaining about

“excruciating pain” and requesting an H. pylori test. Defendant Waterman ordered the test,

which was negative.

       On September 20, Walker submitted another health service request complaining about

stomach pain. Defendant Edge assessed him. She noted that he had discomfort around his

naval. Walker declined Edge’s offer of Rulox tablets. Edge told Walker to increase his water

consumption. She also put Walker on the list to be seen by a physician. (Walker says that Edge




                                              7
also told him to stop doing sit-ups to avoid irritating his stomach and said, “I do not know

what else to tell you,” before walking away. Edge denies saying this to Walker.)

       On September 30, 2015, Walker was seen by an institution doctor. The doctor assessed

Walker with gastritis and referred Walker to Dr. Yurcek. When Walker saw Yurcek in

November 2015, Yurcek recommended another EGD to look for exacerbation of gastritis and

to check for duodenitis, which is swelling in upper segment of the small intestine.

       3. 2016 treatment by Waterman

       On January 6, 2016, Walker was seen by Dr. Yurcek for an offsite appointment for the

EGD. Yurcek noted inflammation at the ampulla, chronic gastritis, and reflux and ordered

biopsies from several areas. Yurcek recommended that Walker take omeprazole every day for

one year. Walker continued to file health service requests complaining about vomiting and

stomach pain. Health services staff responded that Walker should take the omeprazole. Walker

saw Yurcek again on January 13 for an offsite appointment, and Yurcek recommended that

Walker take Nexium, Carafate, and omeprazole.

       On January 28, Walker submitted a health service request complaining about stomach

pain and stating that his medications made his stomach hurt. Defendant Waterman responded

on January 29 by summarizing the treatment that Walker had received and stating the Walker

needed to stick with his medications if he wanted to get better.

       In June 2016, Walker was referred by an outside provider for an “esophageal

manometry,” which is a test used to identify problems with movement and pressure in the

esophagus. The results showed “normal esophageal manometry.” In July 2016, Walker was

seen by another outside gastroenterology doctor for “esophageal impedance-PH monitoring,”

to evaluate the amount of reflux in his esophagus. The results were consistent with a


                                               8
“hypersensitive esophagus.” The outside doctor thought that Walker’s symptoms might be due

to gastroesophageal reflux and that he might respond to anti-reflux therapy. By this time,

several of Walker’s medications, including reflux medications, had been discontinued because

he was not taking them.

C. Walker’s requests for a special diet

       Between January and April 2016, Walker made multiple requests to the health services

unit that he be placed on a restricted diet to improve his stomach problems. Under DOC policy,

medical diets must be ordered by an advanced care provider (a doctor or nurse practitioner)

and approved by the DOC medical director and dietician. DOC offers a “no citrus” diet, which

excludes tomato, orange, pineapple, fruit cocktail, and tropical fruit. The WSPF “no citrus”

menu substitutes these items with non-citrus fruits. Although DOC used to provide a “bland

diet” for those with specific medical needs, it discontinued the “bland diet” option. Now if an

inmate needs a bland diet, they are directed to avoid eating spicy foods and any other food

that triggers discomfort, such as black pepper, chili powder, caffeine, coffee, decaffeinated

coffee, tea, and cocoa. Inmates have access to nutritional information about caloric intake of

the various food items provided so that they can see how many calories they are ingesting and

not ingesting by selecting only bland foods.

       Defendant Anderson forwarded one of Walker’s requests concerning a special diet,

dated February 26, 2016, to a doctor. (There is nothing in the record explaining how the doctor

responded to Walker’s request.) Otherwise, defendants Waterman and Anderson and other

medical staff responded to Walker’s requests by stating that the “bland diet” was no longer

available in DOC prisons, that he should self-select his food to avoid foods triggering his

symptoms, and that he would need to ask a doctor at his next appointments about a special


                                               9
diet. At one point, Waterman noted that Walker was gaining weight, and she suggested that

he try “acidophilus with pectin” and lactaid tablets to assist with his stomach pain.

         On July 14, 2016, Dr. Syed wrote an order for Walker for a bland diet with no citrus

or spicy foods. On August 2, Nurse Practitioner Bonson also ordered a “no citrus diet” for

Walker and gave him a vitamin C supplement. Three days later, on August 5, Bonson wrote a

progress report note stating that the “no citrus” diet was being discontinued at Walker’s

request. (Walker says he never asked Bonson or anyone else to discontinue the “no citrus”

diet.)

         After Waterman and food services told Walker that the special diet had been

discontinued, Walker contacted health services to clarify that he had not requested that the

diet be discontinued. On August 25, a doctor reinstated Walker’s “no spicy food” and “no

citrus” diet. (Walker says that sometimes he receives spicy or citrus foods with his meals despite

being approved for the special diet, but he provides no specific details about how often this

happens, why he cannot simply choose not to eat those items, or why he thinks that avoiding

those items results in his not ingesting sufficient calories or nutrition.)

         Walker’s weight has increased since 2014. In April 2014, Walker weighed 196 pounds.

In May 2016, Walker weighed 225 pounds. He gained approximately eight pounds during

2016.

D. Process for cleaning cells

         Once a week, segregation inmates are given an opportunity to clean their cells with a

rag soaked in cleaning solution, a dry rag, a toilet brush, and a mop. The toilet brushes, wet

rags, and mops are kept in separate pails of Virex cleaning solution. (Although Walker says

that the rags and brushes are kept in the same bucket, he does not say why he thinks this. For


                                                10
example, he does not say that he has seen officers putting clean rags into the same pail that the

toilet brushes are kept in. He also does not say that he has received a cleaning rag that appeared

to be contaminated.) The cleaning supplies are provided to the inmates through the lower trap

in their cell. The inmates use the same toilet brushes and mops, but each inmate gets fresh

cleaning rags. When the inmate is finished with the toilet brush, the toilet brush is placed back

into the bucket of Virex and stays in the bucket for at least five minutes before being given to

another inmate. The used rags are placed in the dirty laundry and are not reused until they

have been washed.



                                           ANALYSIS

       Walker is proceeding on claims under the Eighth Amendment that (1) defendants Edge,

Lund, Anderson, McLean, Sherman, and Cox were deliberately indifferent to his serious

medical needs; (2) defendants Waterman and Anderson were deliberately indifferent to his

nutritional needs; and (3) defendants Boughton was deliberately indifferent to unsanitary cell

conditions. I will consider each claim in turn.

A. Walker’s medical treatment

       The Eighth Amendment imposes a duty on prison officials to take reasonable measures

to guarantee an inmate’s safety and to ensure that inmates receive adequate medical care.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official’s “deliberate indifference” to a

prisoner’s medical needs or to a substantial risk of serious harm violates the Eighth

Amendment. Id. at 828; Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). To survive summary

judgment, Walker must present evidence suggesting that he suffered from an objectively serious

medical condition and that the defendants knew about the condition but disregarded it by


                                                  11
failing to take reasonable measures to address it. Farmer, 511 U.S. at 834; Perez v. Fenoglio, 792

F.3d 768, 777 (7th Cir. 2015).

       Walker has presented evidence sufficient to suggest that his H. pylori infection and

chronic stomach pain, vomiting, and reflux were objectively serious medication conditions.

See, e.g., Rowe v. Gibson, 798 F.3d 622, 627 (7th Cir. 2015) (GERD may present serious medical

condition); Miller v. Campanella, 794 F.3d 878, 880 (7th Cir. 2015) (same). This leaves the

question whether defendants knew about Walker’s serious medical needs but failed to properly

treat them and instead, knowingly disregarded “’an excessive risk to [his] health or safety.’”

Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (quoting Farmer, 511 U.S. at 837).

Walker has not made this showing with respect to any of the defendants.

       Defendants Edge, Lund, Anderson, and McLean were nurses who responded to

Walker’s requests for care on various occasions. Walker alleges that at different times, Lund,

Edge, Anderson, and McLean ignored his requests for care even after he told them he was in

pain and vomiting. But he has not submitted evidence to support this allegation. As for Lund,

Walker submitted no evidence that Lund ever treated him for his stomach or reflux problems.

In contrast, defendants’ evidence shows that Lund saw Walker only once during her

employment at WSPF, when she completed an EKG test on Walker in 2013. Lund states that

if Walker had reported stomach problems to her, she would have directed him to file a health

service request to seek an appointment with a physician. Walker has submitted nothing to

contradict Lund’s statement.

       As for the other nurses, the undisputed evidence shows that on each occasion that they

interacted with Walker, they assessed him, determined that he was complaining about his

ongoing digestive and reflux problems, and instructed him to file a health service request so


                                               12
that he could be scheduled to be seen by the physician who was monitoring his treatment.

McLean saw Walker while she was conducting wellness rounds in October 2014 and told him

to submit a health service request form regarding his stomach problems. About a week later,

Anderson gave Walker the same instruction when he complained to her during wellness rounds.

Edge examined Walker once, on September 30, 2015, offered him Rulox tablets, and placed

him on the list to be seen by a physician. Walker contends that the nurses should not have

directed him to file health service requests. But the Eighth Amendment does not a give a

prisoner a right to treatment on demand. If prison medical staff had a constitutional duty to

drop everything whenever a prisoner asked for nonemergency treatment, it is likely that they

would not be able to provide effective care for any prisoner. In this instance, the record shows

that Walker’s complaints to the nurse defendants were about his chronic stomach problems

and were not complaints about medical emergencies for which the nurses could have provided

him immediate treatment. Therefore, it was reasonable for them to direct Walker to seek

treatment in accordance with standard procedures. McGowan v. Hulick, 612 F.3d 636, 640 (7th

Cir. 2010) (“Delay is not a factor that is either always, or never, significant. Instead, the length

of delay that is tolerable depends on the seriousness of the condition and the ease of providing

treatment.”). See also Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016) (“delays are common

in the prison setting with limited resources, and whether the length of a delay is tolerable

depends on the seriousness of the condition and the ease of providing treatment.”).

       Walker alleges that the nurse defendants made callous remarks regarding his pain, such

as McLean’s alleged statement that Walker did not need immediate medical attention if he

was “standing [and] breathing,” and Anderson’s alleged statement, “Don’t cry to me. You’re

not at the Hilton Hotel.” But even if I assume that defendants did make these unprofessional


                                                13
and dismissive remarks, these statements alone are not sufficient to show deliberate

indifference to Walker’s medical needs. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000)

(verbal harassment or rude comments by prison staff along does not violate the Constitution);

Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir. 1987) (unprofessional conduct does not violate

the Constitution). To prove deliberate indifference, Walker had to submit evidence showing

that the nurses’ instructions to Walker to seek care from his doctor was “blatantly

inappropriate.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). He has failed to do so.

       For similar reasons, Walker cannot succeed on his claim that defendant Sherman acted

with deliberate indifference to his stomach problems. Walker contends that Sherman acted

with deliberate indifference by ignoring his requests for medical assistance on April 4, 2015,

when he was vomiting blood. Sherman denies that Walker pressed his emergency call button

on that day, but says that if Walker had contacted him, he would have sent another officer to

assess Walker and would have directed him to submit a health service request. Even under

Walker’s version of events, Sherman told him that he would send someone to check on him

and another officer then came to his cell to assess him. Walker also concedes that he submitted

a health service request that day and was seen by a doctor four days later. No reasonable jury

could conclude from this evidence that Sherman was deliberately indifferent to Walker’s

serious medical needs. Even under Walker’s version of events, Sherman responded reasonably

to his call by sending an officer to check on Walker and then directing Walker to write to

health services to request medical treatment.

       This leaves Walker’s claim against defendant Cox, the prison physician primarily

responsible for treating Walker’s H. pylori infection, digestive problems, and reflux during

2014 and 2015. Walker contends that Cox was deliberately indifferent because he “persisted”


                                                14
in ineffective treatment by continuing to prescribe him omeprazole or pantoprazole. Walker

believes that these mediations exacerbated his stomach pain, vomiting, constipation, and

reflux, ultimately damaging his esophagus. He says that Cox continued to prescribe these

medications even though he knew they caused problems for Walker. But Walker has submitted

no evidence showing that Cox thought that these medications were causing Walker’s problems.

Nor has Walker submitted evidence showing that these medications actually did cause any of

medical problems. The record shows that even Dr. Yurcek, the outside surgeon who consulted

on Walker’s treatment, recommended that Walker take omeprazole as late as January 2016.

       Moreover, the extensive treatment record recounted above shows that Cox did not

disregard Walker’s medical needs. Cox ordered that Walker be tested for H. pylori infection

and then treated the infection. When Walker’s digestive and reflux problems continued, Cox

ordered multiple rounds of tests in an attempt to discern the nature of Walker’s problems. Cox

referred Walker to an outside surgeon, Dr. Yurcek, and followed the recommendations given

by Yurcek. Cox continuously modified Walker’s medications in attempts to find medications

that would provide more relief for Walker. After reviewing the above treatment record, no

reasonable jury could conclude that Cox was deliberately indifferent to Walker’s medical needs.

       In sum, there is no basis to conclude that any defendant acted with deliberate

indifference in his or her treatment of Walker’s stomach problems. Accordingly, defendants

Edge, Lund, Anderson, McLean, Sherman, and Cox are entitled to summary judgment on

Walker’s Eighth Amendment medical care claims.

B. Walker’s nutritional needs

       Walker was also permitted leave to proceed on a claim that defendants Waterman and

Anderson showed deliberate indifference to his nutritional needs by failing to provide him with


                                              15
a bland diet that would improve his medical condition and provide him with adequate

nutrition. But the undisputed evidence shows that Waterman and Anderson did not have the

authority to approve or deny Walker’s request for a bland diet. Only a nurse practitioner or

doctor could approve Walker’s request for a special medical diet. Waterman and Anderson,

along with other nursing staff, responded to Walker’s concerns about his diet by providing him

with information regarding his diet options, instructing him to avoid eating foods that

exacerbated his condition, and telling him that he could ask his treating physician to order a

special diet for him.

       Even if Walker had shown that Waterman or Anderson had some influence in

approving his request for a special diet, Walker has not shown that Waterman or Anderson

knew he had a serious medical need for a special diet. Walker says that he needed a “no citrus”

and “no spicy” diet because his reflux and stomach problems were exacerbated by spicy and

acidic foods. But Walker does not explain clearly why he could not self-select, as Waterman

and Anderson directed, and simply avoid eating spicy and citrus foods provided to him. He

says that too many foods had spicy or citrus components, but he does not submit any evidence

suggesting that if he self-selected he would not have obtained adequate calories or nutrition.

He concedes that he gained eight pounds during 2016 and does not suggest that he was

suffering from any nutritional deficiencies that would prevent him from self-selection.

       In sum, Walker has submitted no evidence from which a reasonable jury could conclude

that either Waterman or Anderson was deliberately indifferent to his need for a specific medical

diet. Accordingly, Waterman and Anderson are entitled to summary judgment on this claim.




                                              16
C. Unsanitary cell conditions

       Finally, Walker is proceeding on a claim that defendant Warden Boughton deliberately

disregarded the unsanitary cell conditions that likely caused Walker to contract H. pylori.

Walker contends that he notified Boughton that the practices for cell cleaning at WSPF caused

a serious risk of transfer of H. pylori because inmates are given cleaning rags that are kept in

the same bucket as the toilet brushes. But the undisputed evidence refutes Walker’s claim.

Defendants provide a detailed description of how the cleaning rags and toilet brushes are

stored, distributed, removed, and laundered, and Walker has submitted no evidence to refute

that description. Therefore, Walker has submitted no evidence to support his claim that the

cleaning practices caused unsanitary conditions or led to the spread of H. pylori. Accordingly,

Boughton is entitled to summary judgment on this claim.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff La’mont Walker’s motion for summary judgment, Dkt. 84, is DENIED.

       2. Plaintiff’s motions for a ruling on his pending motions, Dkt. 137, 140, 142, are
          GRANTED.

       3. Defendants’ motion for summary judgment, Dkt. 97, is GRANTED.

       4. The clerk of court is directed to enter judgment for defendants and close this case.

       Entered March 25, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge



                                              17
